DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 4/25/2019. It is noted, however, that applicant has not filed a certified copy of the CN 201910336414.4 application as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reset means” in claim 8 (see paragraphs 44-46 of the published Specification for support).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “at the side of the guide plate facing the spatula” in line 3. There are two instances of lack of antecedent basis as claim 12 depends from claim 1 and the guide plate has not been introduced in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180132709) in view of Rosenthal (US 20110077466) and in further view of McGrath (US 20120095295).
With respect to claims 1 and 2-7, Chen discloses a laryngoscope blade comprising: a spatula (10) (see para. 18, fig. 1, 2a below); at least one image channel (11) disposed under the spatula (see fig. 1, 2a below and para. 20); and a guide groove (12, 13, see fig. 1, 2a, 3 below and para. 20) besides the image channel for allowing a catheter passing through (see para. 18 and note that though an endoscope is received, this device is capable of receiving a catheter if one so desires); and the guide groove comprising at least one bottom plate (walls creating 13) extending in the same direction as the spatula (see fig. 1, 2a, 3 below).

    PNG
    media_image1.png
    861
    999
    media_image1.png
    Greyscale

Chen does not appear to teach a distal end of the bottom plate provided with an elastic mechanism pushing the catheter to the spatula; wherein said elastic mechanism comprise a guide plate arranged at the distal end of the bottom plate, a peak with the smallest distance between the guide plate and the spatula is provided on said guide plate facing one side of the spatula, which lifts the catheter; wherein a front end of the guide plate is connected to the bottom plate, and the distal end of the guide plate is tilted toward the direction of the spatula; wherein one side of the left and right sides of the guide plate is connected to the image channel, and the other side is tilted toward the spatula; wherein the guide plate is provided with a projection; wherein the guide plate is made of an elastic material; and wherein the junction of the bottom plate and the guide plate is provided with an elastic arm being made of an elastic material.
Rosenthal, also drawn to laryngoscope blades with a guide groove, teaches a distal end of the bottom plate (e.g. distal end of 819) provided with an deflective mechanism (e.g. 844) pushing the catheter (introducer) to the spatula (810) (see fig. 34 and para. 149); wherein said deflective mechanism comprise a guide plate (827+844) arranged at the distal end of the bottom plate (see fig. 34), a peak (e.g. at tapered tip of 844) with the smallest distance between the guide plate and the spatula is provided on said guide plate facing one side of the spatula, which lifts the catheter (see para. 147, fig. 34); wherein a front end of the guide plate is connected to the bottom plate (see fig. 34), and the distal end (e.g. tip) of the guide plate is tilted toward the direction of the spatula (see fig. 34); wherein one side of the left and right sides of the guide plate is connected to the image channel (see fig. 33 and note that the image channel extends through 814 and onwards to the distal end of 810 and because 844 is three-dimensional and part of spatula 810, both sides are connected/attached to the image channel via 858 being attached to 810), and the other side is tilted toward the spatula (see fig. 33); wherein the guide plate (827) is provided with a projection (844) in order to allow the guide groove to more effectively and quickly place a catheter/introducer tube/endotracheal tube through the laryngoscope and provide the desired treatment (see para. 26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen to include a distal end of the bottom plate provided with deflective mechanism pushing the catheter to the spatula; wherein said deflective mechanism comprises a guide plate arranged at the distal end of the bottom plate, a peak with the smallest distance between the guide plate and the spatula is provided on said guide plate facing one side of the spatula, which lifts the catheter; wherein a front end of the guide plate is connected to the bottom plate, and the distal end of the guide plate is tilted toward the direction of the spatula; wherein one side of the left and right sides of the guide plate is connected to the image channel, and the other side is tilted toward the spatula; and wherein the guide plate is provided with a projection, in view of Rosenthal, in order to allow the guide groove to more effectively and quickly place a catheter/introducer tube/endotracheal tube through the laryngoscope and provide the desired treatment.
McGrath, also drawn to laryngoscope blades with a guide groove, teaches an elastic deflective mechanism (e.g. hinge 34, see fig. 6, 7 and para. 65); wherein a guide plate (18) is made of an elastic material (see para. 55); and wherein a junction of a bottom plate (where  attaches to 25) and the guide plate (18) is provided with an elastic arm (e.g. either the integrally formed hinge formed between 25, 18- see para. 55; or the elastic hinge 34 that connects plate 18 to 25, meaning the elastic mechanism is 34+18) being made of an elastic material (see para. 65 and note that this will allow 18 to accommodate larger diameter tubes- see fig. 2, 6, 7) in order to allow the retention and accommodation of different sized tubes (e.g. catheter/introducer/endotracheal- see para. 55).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date to modify Chen, as modified by Rosenthal, to include, specifically, an elastic mechanism; wherein the guide plate is made of an elastic material; and wherein the junction of the bottom plate and the guide plate is provided with an elastic arm being made of an elastic material, in view of McGrath, in order to allow the retention and accommodation of different sized tubes.
As for claim 14, Chen, as modified by Rosenthal and McGrath, further teaches a laryngoscope (1), comprising: a handle coupled to the laryngoscope blade of claim 1 (see fig. 1 above and note that the handle between 30 and 10).

Claims 1, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180132709) in view of McGrath (US 20120095295).
With respect to claims 1, 12 and 13, Chen discloses a laryngoscope blade comprising: a spatula (10) (see para. 18, fig. 1, 2a below); at least one image channel (11) disposed under the spatula (see fig. 1, 2a below and para. 20); and a guide groove (12, 13, see fig. 1, 2a, 3 below and para. 20) besides the image channel for allowing a catheter passing through (see para. 18 and note that though an endoscope is received, this device is capable of receiving a catheter if one so desires); and the guide groove comprising at least one bottom plate (walls creating 13) extending in the same direction as the spatula (see fig. 1, 2a, 3 below).

    PNG
    media_image1.png
    861
    999
    media_image1.png
    Greyscale

Chen does not teach a distal end of the bottom plate provided with an elastic mechanism pushing the catheter to the spatula; wherein said elastic mechanism comprises a third elastic member disposed at the end of the bottom plate, and the third elastic member is located at the side of the guide plate facing the spatula, the third elastic member lifts the catheter; or wherein said elastic mechanism comprises a projection block provided on the upper surface of the distal end of the bottom plate, said projection block is made of an elastic material. 
McGrath, also drawn to laryngoscope blades with a guide groove, teaches an elastic mechanism (e.g. hinge 34, see fig. 6, 7 and para. 65) pushing the catheter (endotracheal tube) to the spatula (1); wherein said elastic mechanism comprises a third elastic member (34) disposed at the end of the bottom plate (e.g. at 25, see fig. 6, 7), and the third elastic member is located at the side of the guide plate (e.g. 18) facing the spatula, the third elastic member lifts the catheter (see fig. 2); or wherein said elastic mechanism comprises a projection block (e.g. 34) provided on the upper surface of the distal end of the bottom plate (25) (see fig. 6, 7), said projection block is made of an elastic material (see para. 65) in order to allow the retention and accommodation of different sized tubes (e.g. catheter/introducer/endotracheal- see para. 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen to include a distal end of the bottom plate provided with an elastic mechanism pushing the catheter to the spatula; wherein said elastic mechanism comprises a third elastic member disposed at the end of the bottom plate, and the third elastic member is located at the side of the guide plate facing the spatula, the third elastic member lifts the catheter; or wherein said elastic mechanism comprises a projection block provided on the upper surface of the distal end of the bottom plate, said projection block is made of an elastic material, in view of McGrath, in order to allow the retention and accommodation of different sized tubes.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180132709), Rosenthal (US 20110077466) and McGrath (US 20120095295), as applied to claim 2 above, in view of Qiu (US 20130237763).
As for claim 8, Chen, as modified by Rosenthal and McGrath, further teaches wherein the guide plate is elastically hinged to the bottom plate (see teachings above applied with Rosenthal element 844 and McGrath elements 34, 18), but does not teach the guide plate is further connected with a reset means, and the reset means makes the guide plate having a tendency to rotate toward the spatula around a hinge shaft. 
Qiu, also drawn to laryngoscope blades, teaches a guide plate (e.g. 210) further connected with a reset means (e.g. spring, see para. 71), and the reset means makes the guide plate having a tendency to rotate toward the spatula around a hinge shaft (214) in order to provide an alternate equivalent resistance mechanism that will allow the guide plate to maintain better contact with an endotracheal tube the guide plate is guiding (see para. 71).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen, as modified by Rosenthal and McGrath, wherein the guide plate is further connected with a reset means, and the reset means makes the guide plate having a tendency to rotate toward the spatula around a hinge shaft, in view of Qiu, in order to provide an alternate equivalent resistance mechanism that will allow the guide plate to maintain better contact with an endotracheal tube the guide plate is guiding.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180132709), Rosenthal (US 20110077466), McGrath (US 20120095295), and Qiu (US 20130237763) as applied to claim 8 above, in view of Lee (US 20140343581).
As for claim 9, Chen, as modified by Rosenthal, McGrath, and Qiu, does not appear to specifically teach wherein the reset means is a first elastic member sleeved on the hinge shaft of the guide plate and the bottom plate, the first elastic member has an elastic force of circumferential torsion, and torsion bars on both sides of the first elastic member are respectively located below the bottom plate and the guide plate. 
Lee, also drawn to medical devices, teaches the use of a compression mechanism/reset means to bias two elements wherein the reset means is a first elastic member (130’) sleeved on the hinge shaft (120) (see fig. 6b) and one element (e.g. 100) (see fig. 6b and para. 66), the first elastic member has an elastic force of circumferential torsion (see para. 66), and torsion bars (straight segments of 130’) on both sides of the first elastic member are respectively located below the one element and a second element (e.g. 110’) (see fig. 6b, para. 66) in order to provide known alternative equivalent compliant mechanisms that will allow two elements to move between adjustable biased relative positions as needed (see para. 66, fig. 10a, 10b).
It would have been obvious to one of ordinary skill in the art to modify the hinge taught in the combination of Chen, as modified by Rosenthal, McGrath, and Qiu, wherein the reset means is a first elastic member sleeved on the hinge shaft of the guide plate and the bottom plate, the first elastic member has an elastic force of circumferential torsion, and torsion bars on both sides of the first elastic member are respectively located below the bottom plate and the guide plate, in view of Lee, in order to provide known alternative equivalent compliant mechanisms that will allow two elements to move between adjustable biased relative positions as needed.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180132709), Rosenthal (US 20110077466), McGrath (US 20120095295), and Qiu (US 20130237763) as applied to claim 8 above, in view of Duke (US 20090270686).
As for claims 10 and 11, Chen, as modified by Rosenthal, McGrath, and Qiu, does not appear to specifically teach wherein the reset means is a second elastic member having an axial elastic force, and two ends of the second elastic member are respectively connected to the guide plate and the guide groove; and wherein the reset means is an elastic plate, and a lower end of the elastic plate is fixedly connected with the guide groove, and an upper end is in contact with one side of the guide plate facing away from the spatula, the elastic plate is made of an elastic material.
Duke, also drawn to tissue retractors, teaches wherein the reset means is a second elastic member (206) having an axial elastic force (e.g. tension/compression spring), and two ends of the second elastic member are respectively connected to the two elements that are relatively biased (see fig. 25, para. 96); and wherein the reset means is an elastic plate (e.g. 202), and a lower end of the elastic plate is fixedly connected with the one element, and an upper end is in contact with one side of the another element that it is relatively biased towards or against (see fig. 23, para. 96), the elastic plate is made of an elastic material (see para. 96) in order to provide known alternative equivalent compliant mechanisms that will allow two elements to move between adjustable biased relative positions as needed (see para. 95).
It would have been obvious to one of ordinary skill in the art to modify the hinge taught in the combination of Chen, as modified by Rosenthal, McGrath, and Qiu, wherein the reset means is a second elastic member having an axial elastic force, and two ends of the second elastic member are respectively connected to the guide plate and the guide groove; and wherein the reset means is an elastic plate, and a lower end of the elastic plate is fixedly connected with the guide groove, and an upper end is in contact with one side of the guide plate facing away from the spatula, the elastic plate is made of an elastic material, in view of Duke, in order to provide known alternative equivalent compliant mechanisms that will allow two elements to move between adjustable biased relative positions as needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                   
	
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773